[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Schultheiss v. Heinrich Ents., Inc., Slip Opinion No. 2017-Ohio-2895.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-2895
       SCHULTHEISS, APPELLEE, v. HEINRICH ENTERPRISES, INC., ET AL.,
                                     APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Schultheiss v. Heinrich Ents., Inc., Slip Opinion No.
                                   2017-Ohio-2895.]
Appeal dismissed as having been improvidently accepted.
       (No. 2016-0623—Submitted May 2, 2017—Decided May 22, 2017.)
            APPEAL from the Court of Appeals for Washington County,
                            No. 15CA20, 2016-Ohio-121.
                                   _______________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’DONNELL, FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
        O’CONNOR, C.J., and KENNEDY, J., dissent.
                                   _______________
        Fields, Dehmlow & Vessels, L.L.C., and Ethan Vessels, for appellee.
                           SUPREME COURT OF OHIO




       Theisen Brock, L.P.A., James S. Huggins, and Daniel P. Corcoran, for
appellants.
       Chad A. Endsley, Leah F. Curtis, and Amy Milam, urging affirmance for
amici curiae Ohio Farm Bureau Federation, Guernsey County Farm Bureau, and
Washington County Farm Bureau.
       Vorys, Sater, Seymour & Pease, L.L.P., Gregory D. Russell, Peter A.
Lusenhop, Steven A. Chang, and Ilya Batikov, urging reversal for amici curiae
Ohio Oil and Gas Association, Southeastern Ohio Oil and Gas Association, Ascent
Resources-Utica, L.L.C., Buckeye Oil Producing Company, Eclipse Resources
Corporation, EnerVest Operating, L.L.C., Flat Rock Development, L.L.C., Hess
Ohio Developments, L.L.C., HG Energy, L.L.C., Northwood Energy Corporation,
Petrox, Inc., and Sound Energy Company, Inc.
                              _______________




                                       2